PER CURIAM.
This is an appeal and cross appeal of judgment entered after jury verdict and order granting a new trial on damages. We affirm the order of the trial court granting a new trial on the issue of damages.
We also affirm the order of the trial court permitting Lloyds of London to be added as a party plaintiff and the court should permit the parties to correct any technical errors in the designation of Lloyds of London.
AFFIRMED.
DAUKSCH, C. J., and FRANK D. UP-CHURCH, Jr. and COWART, JJ., concur.